 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDM & A Electric Power Cooperative,Inc.andLocal 702, Interna-tional Brotherhood of Electrical Workers,AFL-CIO.CasesNos. 14-CA-3283 and 14-CA-3378.August 17,1965DECISION AND ORDEROn April 20,1965,TrialExaminer Owsley Vose issued hisDecision in the above-entitled proceeding,finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-ticeswithin the meaning of the National Labor Relations Act, asamended, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial Ex-aminer'sDecision.He also found that the Respondent had notengagedin certain other unfair labor practices alleged in the com-plaint and recommended that such allegations be dismissed.There-after, the Respondent filed exceptions to the Trial Examiner'sDecision, insofar as violations were found therein, and a supportingbrief, and the General Counsel filed a brief in answer to Respondent'sexceptions.The Charging Party filed cross-exceptions to the TrialExaminer's Decision,a brief in support thereof,and an answer toRespondent's exceptions.Pursuant to the provisions of Section 3 (b) of the Act,the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel[Members Fanning,Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision,the exceptions and briefs,and the entire recordin the case,and hereby adopts the findings,conclusions,and recom-mendations of the Trial Examiner,with the following modificationThe Trial Examiner concludedthat Utleywas not given the sched-uled rate of pay for groundmen in retaliation for his union activities.Respondent excepts, contending that this question was neitherallegednor litigated.We find merit in this position.Accordingly, we donot adopt this finding of the Trial Examiner and shall notify theremedial order to accord with our conclusion.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adopts asiWe hereby correct the Trial Examiner's inadvertent error in stating,in sectionIII,D, 2, b,of his Decision,that"Respondent put its newly acquired tractors and bushhogsinto use about May 1,1964."As pointed out by all the parties,the record indicates thisoccurred during spring 1963.154 NLRB No. 39. M & A ELECTRIC POWER COOPERATIVE, INC.541itsOrder the Recommended Order of the Trial Examiner, as modi-fied herein, and orders that the Respondent, M & A Electric PowerCooperative, Inc., its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's RecommendedOrder, as so modified :1.Amend paragraph 2(c) by deleting the period and inserting acomma following "... `The Remedy' " and adding thereto "as modi-fied by this Decision and Order."2.Amend the fourth indented paragraph of the Appendix bydeleting therefrom the words : "not being paid the scheduled rate forgroundmen during his".IT IS HEREBY FURTHER ORDERED that the complaint be, and it herebyis,dismissed insofar as it alleges unfair labor practices not foundherein.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpona chargefiled by the Charging Party on January 31, 1964, the GeneralCounsel on March 20, 1964, issued a complaint in Case No. 14-CA-3283 allegingthat the Respondent,in violation of Section 8(a)(1) of theAct, had questionedemployeesabout unionmatters, threatened to contract out lineworkif the unionorganizing campaign was successful,inquired of employees what wage increasemight be acceptableas an inducementto abandon their union activity, and hadprematurelyannouncedfuturewageincreases.Thereafter, the partiesenteredinto a settlement agreement,which was approved by theRegionalDirector onApril 27, 1964, wherein, withoutadmitting engagingin any unfair labor practice,the Respondentagreed to post a notice, in substantialpartas follows:WE WILL NOTinterrogate our employees concerning the identity of mem-bersorsupportersof InternationalBrotherhoodofElectricalWorkers,AFL-CIO, Local 702, inamanner constituting interference,restraint,orcoercion in violation of Section8(a)(1) of the Act.WE WILL NOT inquireof our employees what wage increasesmight beacceptableas an inducementto abandontheir unionactivity.WE WILL NOTin anylikeor relatedmanner interferewith,restrain, orcoerce employees in the exercise of their rights to self-organization,to form,join, or assistthe above-named or any other labor organization,to bargaincollectively through representative of their ownchoosing,and to engagein other concerted activitiesfor the purpose of collectivebargainingor othermutualaid or protection,or to refrain from any or all such activities.The settlementagreementfurther provided that approval of the agreement shouldconstitute a withdrawalof the complaint and noticeof hearing in Case No.14-CA-3283.Thereafter,pursuantto a charge filed by the Charging Party on June 3, 1964,inCase No. 14-CA-3378, the General Counsel on August 24, 1964, (1) issuedan order revoking his approval of the prior settlementagreement,(2) issued anorder consolidatingCases Nos. 14-CA-3283 and 14-CA-3378, and (3) issueda consolidatedcomplaint and noticeof hearing alleging that theRespondenthad engagedin unfair labor practices in violation of Section 8(a)(1), (3), and(5) of the Act.With respect to theRespondent'salleged violation of Section8(a)(1) of the Act,the consolidated complaint,as amendedat the hearing,contained,in addition to the allegations previously set forth in the complaint inCase No. 14-CA-3283,allegations concerning further threats madeby theRespond-ent in March and April beforethe settlement agreementwas executed.The8(a)(3) violations alleged inthe consolidated complaintas amendedinvolve theRespondent'sdiscontinuance of its "bushhogging"operation on May22, 1964,and the layoff ofKennethRushin and William Vinson inconnectiontherewith,and also the allegeddiscriminatorytransfer on the sameday of Lester Utley toless desirablework.The violationof Section 8(a)(5) oftheActarises out of 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent's discontinuance on May 22, 1964, of its bushhogging operationswithout prior negotiations with the Union.The Respondent filed an answer inwhich it (1) alleged that it had complied with all the terms of the settlementagreement in Case No. 14-CA-3283 and that the Regional Director's orderrevoking his approval thereof was contrary to law, and (2) denied the com-mission of any unfair labor practices.The case was heard by Trial Examiner Owsley Vose at Poplar Bluff, Missouri,on November 17 and 18, 1964.All parties appearedand were represented atthe hearing and were afforded a full opportunity to be heard, to examine andcross-examine witnesses, and to present oral argument.Competent briefs havebeen filed by all parties, which have been carefully considered.'Upon the entire record and my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.THE NATURE OF THE RESPONDENT'S BUSINESSThe Respondent is a Rural Electrification Administration financed generationand transmission cooperative. It supplies electrical energy to four Rural Admin-istration distribution cooperative's.In the course and conduct of its business theRespondent annually purchases and has shipped to its facility from out-of-Statesources more than $50,000 worth of goods and materials. Its gross sales exceed$500,000 a year.Upon these facts, I find, as the Respondent admits, that itisengaged in commerce within the meaning of Section 2(6) and (7) of theAct, and that it will effectuate the policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDLocal 702, International Brotherhood of ElectricalWorkers, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Preliminarystatement;theRespondent's contention that the RegionalDirector erroneously set aside the settlement agreementIt is pertinent to consider at the outset the Respondent'scontention that it hascomplied with the settlement agreement and that therefore the Regional Directoracted improperlyin setting the settlement agreement aside and issuing the con-solidated complaint including substantially the same allegations as were containedin the withdrawn complaint in Case No. 14-CA-3283. It is settled that whereitappears either that the employer has not complied with a settlement agreementor has engaged in other unfair labor practices since the settlement, the RegionalDirectormay set aside the agreement and proceed with a complaint whichcovers both presettlement and postsettlement violations.The Wallace Corporationv.N.L.R.B.,323U.S. 248, 253-255;InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, General Drivers and Helpers,Local No. 554 AFL-CIO (Clark Bros. Transfer Company),116NLRB 1891,1898-1899, 1906-1908, enfd. 262 F. 2d 456, 461 (C.A.D.C.), and cases thereincited;Larrance Tank Corporation,94 NLRB 352, 353;Tompkins Motor Lines,Inc.,142 NLRB 1, 3-4. InLariance Tankit is stated that in determining whetherthe employer has engaged in such other unfair labor practices after the settle-ment, "the Board will not appraise a Respondent's postsettlement conduct inthe light of its conduct prior to the settlement"(supra,at 353). In view of thislanguage I will consider first whether the evidence of the Respondent's post-settlement conduct, considered independently of its conduct prior to the settlement,establishes that the Respondent engaged in any unfair labor practice.As is more fully set forth below, on May 22, 1964, the Respondent discontinueditsbushhogging operations and terminated the two employees, Kenneth Rushinand William Vinson, who were engaged in this work. Bushhogging is the namegiven by the Respondent to the work of clearing its rights-of-way of brush andthe growth under its power lines by means of tractor-pulled and tractor-poweredcutting devices called bushhogs, which are like large rotary lawnmowers.The1The transcript is hereby corrected in accordance with stipulation of the parties,executed on January 11, 1965, and filed with me on January 13, 1965. M & A ELECTRIC POWER COOPERATIVE,INC.543Respondent admittedly discontinued its bushhogging work without consulting ornotifying the Charging Party, hereinafter called the Union, which was the dulycertified bargaining representatives of the Respondent'semployees.The complaint alleges that the Respondent's discontinuance of its bushhoggingoperationswithout notifying the Union in advance and giving the Union anopportunity to bargain collectively about the discontinuance and related matterviolated Section 8(a)(5) of the Act.The complaint further alleges that theRespondent's termination of Rushin and Vinson, the two bushhog operators,violated Section 8(a)(3) of the Act. I find for the reasons set forth belowthat the evidence concerning the Respondent's refusal to notify the Union con-cerning its decision to discontinue bushhogging operations onMay 22, 1964,which was after the execution of the settlement agreement, establishes an unfairlabor practice within the meaning of Section 8(a)(5) of the Act, and that thereforeit is improper to go behind the settlement agreement and consider the Respondent'sconduct both before and after the settlement?B. The Respondent's supervisory hierarchyThis case involves events occurring mainly in the first half of 1964 and it ispertinent to set forth at the outset the supervisory capacities of the Respondent'sofficials and supervisors during this period.James Owens is the general managerin charge of the Respondent'soverall operations,Bruce Ellis is the Respondent'sofficemanager, and Calvin Robertson is the superintendent of the Respondent'stransmission department.Up until January 22, 1964, Robertson's jurisdictionextended also to the two right-of-way crews,the spray crew, and the bushhogcrew.On January 22, John Bailiff assumed Robertson's responsibilities over theright-of-way crews in addition to his duties as right-of-way procurement officer.The immediate supervisor over the right-of-way crews was Elmer Longhibler,' Since I find herein that the evidence of the Respondent's conduct after the settlementagreement with respect to failing to bargain collectively with the Union about discontinu-ing its bushhogging operations establishes a violation of Section 8(a)(5) of the Act,it is perhaps unnecessary for me to consider what the situation would have been had theRespondent's layoff of the two bushhog operators on May 22, 1964, in alleged violationof Section 8(a) (3) of the Act, been the only conduct subsequent to the settlement agree-ment alleged to violate the Act.However,since the Board may disagree with my con-clusion concerning the extent of the Respondent's duty to bargain collectively with theUnion about discontinuing bushhogging,I deem it appropriate to express my views onthis question.I recognize that the much-cited dictum in theLarrance Tankcase,to the effect thatthe Board in determining whether independent unfair labor practices have occurred aftera settlement"will not appraise a Respondent's postsettlement conduct in the light of itsconduct prior to the settlement,"apparently suggests that the Board in this case wouldnot gobehind the settlement on the basis of the Section 8(a) (3) allegations of the com-plaint,unless the violation could be established without considering matters occurringprior to April 27, 1964, the date of the settlement agreement.However,in none of thecases citingLarrance Tankwhich I have been able to find has the Board considered thisquestionReason and logic, I believe,require that the languageofLarrancebe notdeemed applicable to presettlement conduct which is relied upon only to throw lighton postsettlement conduct which is alleged to be an unfair labor practice.Inmostcases of discharges or other forms of union discrimination,the employer'smotive in thedischarge cannot be ascertained without considering the employer's prior conduct.Togive the dictum ofLarranceeffect in discharge situations is to tie the Board'shandswith respect to determining whether violations of the Act have occurred in a very seriousarea.Threats of discharge occurring after a settlement would be clearly cognizableby the Board.Discharges themselves,which are even more destructive of employee rightsprotectedby the Act,should not be placed outside the Board's reach because of a me-chanical application of theLarrancedictum.In my opinion,it is inconsistent with the effectuation of the policies underlying theAct, including the Board's policy with respect to settlement agreements, not to considerall of the relevant and material evidence in passing upon allegations that Section 8(a) (3)of the Act has been violated after a settlement agreement has been entered into.Ac-cordingly,I conclude that it is proper in this case to consider acts and conduct of theRespondent before the settlement which is revealing of the Respondent'smotives in sub-sequently effecting the layoffs and the transfer here involved 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho drove the tractor which pulled the tank for the spray crew.His title wasright-of-waymaintenance foreman.At this time Longhibler was paid $2.90 perhour.The highest paid man under him at this time received $2 per hour.The Respondent concedes that all of the above-named individuals are super-visors within the meaning of the Act.However, with respect to Foreman Long-hibler, the Respondent, relying on HyPlains Dressed Beef, Inc.,146 NLRB 1253,andL. B. Woods, et al., d/b/a Breckenridge Gasoline Company,127 NLRB 1462,1463, and cases therein cited, argues that it should not be held responsible for hisactions in this case for the reason that Longhibler is only a minor supervisoratmost, and one who was permitted to vote in the election at the instance oftheUnion.I find, upon the basis of the testimony of General Manager Owensthat Foreman Longhibler was directly in charge of both the spray crew and thebushhog crew, saw to it that both crews did their work properly, and had theauthority to recommend hiring and firing of the men under him, that ForemanLonghibler was a supervisor within the meaning of Section 2(11) of the Act.Nevertheless, since the facts of this case appear to bring it within the rule ofHy Plainsand related cases cited by the Respondent, I conclude that the Respond-ent should not be held responsible for Longhibler's conduct under the circumstancesof this case.Accordingly, no findings will be made that Longhibler's conductconstituted independent unfair labor practices.C. Sequence of events1.The employees' dissatisfaction with their wages; the decisionto affiliate with the UnionIn November 1963 a group of employees from the generating plant and thestoreroom, including DonaldWilliams, spoke to General Manager Owens abouta wage increase.Owens declared that such matters were not up to him, but hepromised to contact the Respondent's board of directors.Owens placed thematter before the board of directors at the December meeting.However, theboard of directors was unable to reach a decision with respect to all of theclassifications involved and deferred final action regarding wages to the Januarymeeting.GeneralManager Owens subsequently informedWilliams that theboard of directors was going to consider the question again in January andthat he would know the decision of the board about January 21.About January 1Owens told another employee, Lester Utley, that he would be getting a wageincrease, but that Owens did not know the amount of the increase.About this same time Utley and William Vinson, another of the Respondent'semployees, attended a Teamsters Union meeting in Cape Girardeau, Missouri.As a result of attending this meeting, Utley and Vinson were put in touch withDonald Keith, assistant business manager of Local 702, the Union in this case.Keith made arrangements with Vinson to hold a meeting of interested employeesof the Respondent on the evening of January 8, 1964, at the Carpenters LaborTemple in Poplar Bluff.Approximately 16 employees of the Respondent attendedthismeeting including Vinson, Utley, and Kenneth Rushin.All those presentsignedmembership cards for the Union.Additional cards for distribution toother employees were given by Keith to Vinson, Utley, Rushin, and John Carroll.Keith, however, instructed the employees to keep their organizational efforts quiet.Keith utilized Vinson as his principal contact man among the employees. IfVinson were not available, Keith communicated with the employees throughUtley.Foreman Longhibler had not attended the January 8 meeting at the CarpentersLabor Temple.AfterUtley and Vinson obtained the membership cards theyleft themeeting and visited Longhibler at his home.When Utley talked toLonghibler about signing a card, Longhibler, after stating, "We sure need some-thing," signed a card?s Although the above evidence indicates that Longhibler was favorably disposed towardthe union movement at this time,the evidence discussed hereinafter as to Longhibler'ssubsequent conduct leaves no doubt that Longhibler later had a change of heart regard-ing the Union. M & A ELECTRIC POWER COOPERATIVE, INC.5452.Superintendent Robertson's talk with groups of employeeson January 22 and 27Superintendent Robertson spoke to almost all of the transmission departmentemployees in a group on January 22, 1964.4According to Lester Utley'scredited and undenied testimony, Robertson declared on this occasion that "Mr.Owens had heard of union activities downtown and wants to know who instigateditand who is for it."Superintendent Robertson had another talk with a group of line employees andothers on January 27, 1964.Although the right-of-way clearing crews wereno longer his responsibility, Robertson included Rushin and Vinson, the twomembers of the bushhog crew, in the group.According to Rushin's testimony,Robertson stated that "Mr. Owens said there was union talk going around andhe heard it started in the right-of-way department and he said if it come to it,the cost got too high, that he would contract out the right-of-way work." 53.The Respondent's announcement of the pay increaseon January 24The Respondent's board of directors at its January 21 meeting voted on aschedule of wage increases to become effective in three stages; the first increasewas made retroactive to January 1, 1964, and the second and third were tobecome effective on April 1 and July 1, 1964, respectively.The record doesnot reveal the amount of the increase except as to one of the Respondent'sgroundmen, Lester Utley, who was raised as of January 1 from $1.50 an hourto $1.75 per hour, an increase of over 15 percent.On January 24, 1964, the Respondent notified the employees that they werebeing given an increase in their wages retroactive to January 1.General ManagerOwens testified that, by error, the employees were not informed that the Respond-ent's board of directors had also decided on further small wage increases to beeffectiveApril 1 and July 1, 1964.According to Owens, he did not discoverthe error until January 27, at which time he requested that notices be preparedinforming the employees of the further increases in wages which they were toreceive on April 1 and July 1.4.The Union's request for recognition; the filing of thepetition for certification and the chargeOn January 29 or 30 the Union mailed a letter to the Respondent requestingit to recognize the Union as bargaining agent for the Respondent's maintenance,construction, and operating employees.This letter was received by the Respond-ent on January 30 or 31.On January 31 the Union simultaneously filed with the Board an unfair laborpractice charge and a petition for certification as bargaining representative ofthe employees referred to in its letter.The charge filed with the Board contained'Comparing Utley's testimony on cross-examination with that on direct,and uponmy consideration of the record as a whole,I am convinced that the reporter misheardUtley's testimony on direct and that the date "January 27" appearing on line 2 ofpage 82 should be "January 22".6 Rushin's testimony in this regard is fully corroborated by that of Vinson.Through-out his testimony Rushin appeared to be carefully trying not to overstate matters.Robertson denied having said that the organizing activities started in the right-of-waycrew.Robertson'sversion of the rest of the conversation is as follows:"I said,'Well,it is possible if the wages get so high from union activity that we could hire our right-of-way spraying done by contract,it is possible that the company might hire it donethrough contracting because we have done that in the past when there was no unionactivity.' "Vinson denied that Robertson made any mention of this occasion about theRespondent having contracted out right-of-way work when no union was in the picture.Robertson is implicated in conduct evincing hostility to the Union by the testimonyof five employees,Rushin, Vinson,Utley,Carroll, and Cox.The latter two are notdirectly involved in the outcome of the case.Their testimony,inmy opinion,had thering of truth to it.Robertson's partial denials did not convince me.Robertson on thestand persisted in giving justifications for his answer,as though he realized that hissimple answer did not carry conviction.Weighing the conflicting testimony in this case,I conclude that the testimony of Rushin and Vinson regarding this incident is entitledto credit.206-446-66-vol. 151-3 6 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDallegations based upon the Respondent's action on January 24, 1964, in announc-ing a substantial retroactive wage increase, and on Superintendent Robertson'sconduct on January 27, discussed above.5.Events of January 31About1p.m. on January 31, Office Manager Bruce Ellis,had a conversationwith one of his subordinates,DonaldWilliams,about the Union.EllisaskedWilliams "if[he] knew what was the trouble among the men.and if [he]knew who it was that was organizing."William answered that he "did but that hedidn't care to tell him because[he]was a fairly new man and that [he] didn'twant to interfere with something that a man wanted that had been there for severalyears."Later that afternoon GeneralManager Owens summoned Williams to hisoffice.There, after askingWilliams if he knew what the trouble was, Owensmentioned that Ellis had told him that Williams "knew who had started the unionactivities."Williams demurred at revealing the identity of the instigators of theUnion, saying that he "didn'tfeel that it was up to[him] to say who it was."Owens went on to say that"if he knew who was dissatisfied,the thing to do was.to try to satisfy" him.6About 4 p.m. on January 31 Superintendent Robertson,ina talk to thetransmission department employees,includingbushhog operatorsRushin andVinson, told the group that he had received a telephone call from Mr. Owensand that they had received official notice.of the union interest.andwanted to know . . . what the Union could give us that the Company could notand also if we were brought up to the union scale, if we would forget about theUnion."WilliamVinson,speaking for the men,replied that "the companycouldn'tgive us anything that they couldn't take away."Whereupon,Robertson,while the men were still present,called Owens on the telephone,told Owens thathe had put Owens' suggestion before the men, and "that we were not interested,that we preferred the union." 76.The second notice of a wage increase issued on February 4On February 1, after having received a copy of the unfair labor practice chargefrom the Board, General Manager Owens arranged to hold up the release of thenotice of the April. 1 and July 1 wage increase, which had been erroneouslyomitted from the January 24 notice, pending the receipt of advice from hisattorney.On February 3 Owens consulted his attorney in St. Louis.After receiving the advice of counsel, Owens, on February 4, 1964, issued anotice like the following to each of the employees:M & A Electric Power CooperativeP.O. Box 693Poplar Bluff, MissouriEmployee NoticeFebruary 4, 1964Name:William VinsonOn or about January 24, 1964, you were notified that as a result ofaction taken by the Board of Directors at its January 21 meeting, your ratewould be increased effective January 1, 1964.6The foregoing finding is based upon Williams' uncontradicted testimony.Elliswasnot called as a witness.Owens did not deny Williams' testimony regarding his question-ing of Williams.7 The foregoing finding is based on the testimony of William VinsonIt is corroboratedby that of Rushin and Utley. Robertson admitted that he talked to the men on thisoccasion, but denied making a telephone call to Owens.Robertson testified in explana-tion that he had talked to Owens previously in his office and that Owens had asked him"what was wrong, why were they upset what was their disagreement " Robertson fur-ther testified that he "didn't ask them how much money it would take to satisfy thembecause the-Board had already gave them a raise at that time." Owens denied that hehad received a telephone call from Robertson at anytime regarding this subject.Forreasons indicated above, I credit the testimony of Vinson, Rushin, and Utley regardingthis incident.Even if no telephone call were made during this incident, this would notalter the crucial fact that Robertson in effect made a veiled offer of a wage increaseto induce the employees to abandon the Union. M & A ELECTRIC POWER COOPERATIVE, INC.547Your Company omitted this notice by error, the fact that at this meeting,the Board of Directors voted that as of April 1, 1964, your rate would beincreased to 1.80 hr., and as of July 1, 1964, to 1.85 hrThiswas inkeeping with the Company's long-standing policy of maintaining its wagerates in line with wage rates paid by other similarly situated companies inthe area.Section 7 of the National Labor Relations Act provides that employeeshave the right to self organization; to form, join, or assist labor organiza-tions; to bargain collectively through representatives of their own choosing;and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and shall also have the rightto refrain from any or all of such activities except to the extent that suchrightmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section 8(a)(3)of said act.The Company did not intend by its action of January 24, 1964, and doesnot intend by this Notice, or by the action taken by the Board of Directorsat its meeting, to interfere with your rights as outlined above.Sincerely yours,James W. Owens,GeneralManager.7.The Respondent's conduct in the preelection periodThe hearing upon the.Union's petition for certification was held on February 26.A Decision and Direction of Election was issued by the Regional Director onMarch 20.The election was held on April 17.The Union won the election18 to 12 and was certified as the bargaining representative of the Respondent'smaintenance, construction, and operating employees on April 27.In the preelection period the Respondent sent at least two letters to its employeesand their wives dealing with working conditions at the Respondent's establishmentand some of the consequences of unionization.The text of the Respondent'sMarch 11, 1964, letter is as follows:I know that all of you are interested in wages, and I think M & A'spolicy is a very liberal one.Our policy is to pay as much as the averageof other companies in the area for comparable work.This has meantregular increases for you each year.Our fringe benefits are better thanother companies.You haven't had to pay dues to get them.We will con-tinue that policy.When a new employee is hired, his work and wages are reviewed periodi-cally,and he is increased as he gets acquainted with the job until hereaches the top of the scale for his job.We also have a policy of filling vacancies in the higher-paying jobs bypromoting employees.This has enabled our employees to get better jobsas our business expanded and as vacancies occurred.How does your pay compare with others in Poplar Bluffs I think it'spretty good.Can you get a higher-paying job somewhere else?No Union was necessary to get us to adopt these policies, and none isnecessary to make us continue them.To pay a Union for this is a wasteof your money.Sincerely yours,M & A ELECTRIC POWER COOPERATIVEA letter sent to the employees on March 26, 1964, reads as follows:This letter will be devoted to job security.Unions are always talkingabout job security, and they claim a Union contract provides it. If they'are talking about following seniority in layoffs, it isn't important to us hereatM & A, because we don't have layoffs. Our work is steady. If we hadlayoffs,we would follow seniority.Steady work is the real job security.The Union does not provide that,and may actually prevent the employer from providing it by strikes, bypicketing, and in other ways. If the Union calls a strike, the strikers losepay.If the Union picketed here for any reason, perhaps a dispute withOzark Border or with one of our suppliers, and you employees were mem-bers, you would have to stop work and lose pay. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf the wages the Union demanded for some work were so high that anoutside contractor came in and offered to do it for less, our employees wouldlosework.These are all things that have happened, not to us but to some companies.You know about them if you read the newspapers.Do you want to pay dues to a Union to get that to happen here? Is thatjob security?Sincerely yours,M & A ELECTRIC POWER COOPERATIVEAround the middle of March, Foreman Longhibler went to the home ofKenneth Rushm, one of his subordinates on the bushhog crew, and engaged himin a discussion about the Union.Among other things Longhibler stated, accord-ing to Rushin's undenied testimony, that "we had better vote this union out orMr. Owens would contract the right-of-way work out, and if we voted againstthe union, and even if it still goes through that Mr. Owens still would take careof us, see that we still stayed with the company . . . If we voted for the unionand it went through, he would not, he couldn't say what would happen." Rushinnevertheless informed Longhibler that he was for the Union.On March 26, as Richard Cox was in the Gibson substation working, Super-intendentRobertson asked him "what did [he] mean by wanting the Union."When Cox failed to answer, Robertson invited him to sit in his car with him.After Cox joined Robertson in his car, Robertson engaged him in a lengthyconversation about the Union.Among other things, as Cox credibly testified,Robertson told Cox that Lester Utley "was the only other man down there inthe substation at the time that was for the union.most all of the otherfellows had changed their minds and view on the union at that time." 8Cox'stestimony regarding this conversation with Robertson continued as follows:He said in the course of the conversation that if the union was to getin,he was confident that it wasn't, but if it was to get in he would haveto be on us and ride herd on us a lot more. He said that he had to doall the things at the time he didn't want to do, and one of them was thisdischarging of JerryWard, and he said that he was afraid when all of thisblew over that he would have to get rid of Les (Utley) and Bill (Vinson)and anybody else, and he let that ride there.He said that he was surprised that I was supporting the union because itwould hurt me and Buck Lindley, the two apprentice linemen, the mostbecause he was afraid that he wouldn't be able to hire and make advance-ments as he wanted to and that the union could hire journeymen over us .9The Respondent had ordered a new boomtruck in January 1964 to use in placeof the old boomtruck.Itwas to be especially equipped according to the Respond-ent's specifications, including a posthole digger, which the old truck lacked.Unlike the old truck, all the accessories on the new truck were hydraulicallyactivated, rendering it less physically taxing for the men to operate.The newboomtruck figured in various conversations between the Respondent's supervisorsand themen evenbefore it was ready for delivery.$For reasons more fully stated elsewhere, I do not credit Robertson'sdenial of Cox'stestimony in this regard.6When first asked about his conversation with Cox on this occasion,Robertson replied,"Well, we were talking about the union activity and I tried to stress on him the goodpoints of the Company . .I felt we didn'tneed help from an outside source tohelp our employees and I told him our good points."While denying that he had saidthat he was afraid that he was going to have to fire Utley and Vinson,Robertson admittedthat he had brought up the subject of firing Jerry Ward. Robertson also admittedsaying to Cox that a union might interfere with the Respondent's control over promotionswhich might prejudice Cox's advancement.Except with respect to Cox's testimony con-cerning Robertson's remarks about Utley and Vinson,the versions of the two witnessesvary mainly in the matter of emphasis.Cox impressed me as being a very reliable witness.Robertson,as I have indicated,has shown a tendency to stretch the truth a bit in thecrucial aspects of his testimony.Under all the circumstances I credit Cox's testimony. M & A ELECTRIC POWER COOPERATIVE, INC.549About the end of March, General Manager Owens spoke to John Carroll, thegroundman on one of the Respondent's line crews, about the new truck.Aftercommenting that he had heard that Carroll was mechanically inclined, Owens askedCarroll if he was interested in driving the new truck the Respondent was buying.Carroll replied that he thought that the Respondent had no operator for it. Inresponse,Owens declared, "We are going to leave Les on the old truck andwe are going to get another man for the new truck." 10Later, but before the election, Foreman Longhibler also engaged Carroll ina conversation about the new truck.According to Carroll's credited and undeniedtestimony,He asked me out in front of the building one day how I was going tovote and I told him that I thought I just would go along with the majorityof them because I was a new boy there and I wanted to do what the restthought was right, and he said, "Well, I think if you go along with us andvote against the union you will get the new truck."A few days before the election, Utley, the principal driver at that time of theRespondent's old boomtruck, spoke to General Manager Owens about the newtruck in the presence of Superintendent Robertson and Crew Leader HerschelThornton.When Utley expressed his concern that he might be considered asthe operator for the new truck, Owens indicated to Utley that there was a basisfor his concern, stating that he did want a new man for the new truck.At thesame time, however, Owens remarked, as Robertson testified, "I am not takingyou off of the old truck."The election was held on April 17.Utley was the observer for the UnionAs stated above, 18 out of the 30 eligible employees voted in favor of the Union.After the election, Right-of-Way Supervisor Bailiff and Superintendent Robert-son again brought up the subject of the new truck.This was shortly after thenew truck arrived on May 16.Regarding this incident Carroll credibly testifiedas follows:Idon't remember how the conversation got started.He (Bailiff) saidsomething about did I see what I missed by voting the wrong way, you know,in the union, and Calvin (Robertson) said, "Well, he more or less justturned the job down himself on account he didn't want to have any hardfeelingswith the boys. . . .I'll8.The layoff of Rushin and Vinson; the transfer of Utley to the spray crewAs stated above, the election was held on April 17.A majority of theRespondent's employees selected the Union as their bargaining representative.On April 21 the Respondent signed the settlement agreement involving the allega-tions of violations of Section 8(a)(1) of the Act raised in Case No. 14-CA-3283.10While Owens admitted questioning Carroll as to whether he would be interested indriving the new truck, he denied discussing Utley with him.However, as appears be-low, in a subsequent discussion with Utley about the boomtrucks, Owens told Utleydirectly "I'm not taking you off the old truck " This Is Superintendent Robertson'stestimony.In view of this testimony I think it very likely that Owens also mentionedit to Carroll that he was leaving Utley on the old truck. I credit Carroll's testimonyquoted above.n Both Bailiff and Robertson denied having such a conversation with Carroll and, inview of these denials, the Respondent strenuously objects to my placing any credence inCarroll's testimony above quoted.The Respondent points out that Carroll was unable torecall this incident when originally questioned on direct examination by the GeneralCounsel and also that Carroll failed to include this incident in his statement given toa Board investigator in June. I have carefully considered the Respondent'sargumentsin this regard,but I am convinced that Carroll was telling the truth.Carroll's testi-mony is plausible on its face;Carroll admittedly had been asked by General ManagerOwens before the election about his interest in driving the new boomtruck;and it is con-sistentwith Robertson'sgeneral attitude of opposition to the Union for him to havemade the remark attributed to him by CarrollUnder all the circumstances,I creditCarroll's testimony about the remarks made by both Bailiff and Robertson. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe settlement agreement was approved by the Regional Director on April 27,the same day that the certification was issued.On May 22, 1964, before the Union had communicated with the Respondentabout the commencement of bargaining negotiations, the Respondent abruptlydiscontinued its bushhogging operations, terminating the two employees, Rushinand Vinson, who were engaged in this operation, and the same day transferredUtley from his position as groundman on Herschel Thornton's line crew to ajob as sprayer on the spray crew.On May 22, Rushin and Vinson were operating their bushhogs on the PattersontoGarwood line.At this time they had completed a little over half of thisline.When Rushin and Vinson reported back that afternoon they were giventhe following memorandum:May 22, 1964MEMORANDUM TO KENNETH RUSHIN AND BILL VINSON:Our right of way Bushhogging program has moved along to the pointwhere we have bushhogged all of our right of way that we can convenientlywork.The right of way remaining is right of way that is practically impos-sible to bushhog successfully.Therefore, we are closing down our Bushhogging program for an extendedperiod of time, and do not have vacancies elsewhere in our crews to place you.This is to advise you that as of the end of your tour of duty today, May 22,1964, you will be laid off.We are attaching your check for work performed through the above date.We are also attaching your check for two weeks vacation pay.This twoweeks vacation will constitute your notice of this layoff.(S)James W. Owens,GeneralManager.This memorandum constituted the first notice to Rushin and Vinson that theywere being laid off.Admittedly the Union was not notified by the Respondent ofthe prospective discontinuance of bushhogging operations.No bushhogging workhas, been done since the layoff of Rushin and Vinson.Utley was notified of his transfer in the following memorandum-May 22, 1964MEMORANDUM TO LESTER UTLEYElmer Longhibler has been with this cooperative for a number of years,and during that time has operated various pieces of equipment for us.During that time, he demonstrated his ability and efficiency in operation ofequipment, and we are placing him in charge of the new boomtruck thecooperative has purchased.In order to do this, it will mean that he will have to be moved into thespot on the transmission crew which you are now occupying.We do nothave room on this crew for an extra man, and are accordingly transferringyou to the right-of-way spray crew.This transfer will become effective Monday morning, May 25, 1964.James W. Owens,GeneralManager.At the time of this transfer Utley was given a 5-cent-per-hour raise, bringinghiswage to $1.80 per hour, the newly scheduled rate of pay for laborers on theright-of-way spray crew.Despite the 5-cent wage increase, Utley regarded that transfer from the job ofgroundman on a line crew to that of laborer on the spray crew as harsh measure.As Utley explained, the job as laborer on the spray crew involved spraying witha foul-smelling 2-4-D solution mixed with diesel oil all day long, a solution whichateup his shoe leather.Erv Aldridge, who had been made foreman of thespray crew at the time of Longhibler's transfer to the new boomtruck, was adifficultman to work under, in Utley's opinion.Utley had gotten along fine withThornton, his crew leader on the line crew.As groundman on a line crewUtley had an opportunity to observe and learn something of the work of thelinemen, who were paid as much as $3 per hour.His opportunities for promo-tion to the job of apprentice lineman, under the Respondent's promotion policy,would appear to be much greater on the line crew than on the spray crew. Onthe spray crew Utley had no opportunity to drive the truck, which he regardedas a desirable part of his work as a groundman. M & A ELECTRIC POWER COOPERATIVE, INC.551With respect to pay, the job of laborer on the spray crew, at $1.80 per hour,was definitely inferior to the groundman job, which under the Respondent'sschedule called for $2 20 per hour at the time of his transfer.12Upon the facts I find that the job of laborer on the spray crew to whichUtley was transferred was less desirable and inferior in various respects to hisformer position as groundman, and that the Respondent's tranfer of Utley tothis job constituted discrimination against him.Whether this discrimination wasfor reasons prohibited by the Act will be considered hereinafter.9.The Union discusses the layoff with Owens; bargainingnegotiations commenceA day or two after Rushin was laid off he notified Assistant Business ManagerKeith of the Union of his termination.As a result Keith went to the Respondent'soffice on May 25 and discussed with Owens the termination of Rushm and Vinson.Owens explained that the bushhogging work which the two men had been doingwas completed for the time being, and that the Company, having no furtherneed for the crew, had to lay the two men off. Several days later Keith againspoke with Owens about the layoffs, this time in the presence of Vinson.Owensrepeated the explanation which he had given the first time Keith conferred withhim.On May 26, the Union mailed a proposed contract to the Respondent forits consideration.Commencing on July 2, the Respondent and the Union haveheldnine bargaining sessions.Some concessions have been made by bothparties.There is no contention made in this case that the Respondent's bargain-ingwith the Union on and after July 2 did not fulfill its obligations underSection 8(a)(5) of the Act.Early in November 1964 the Respondent hired two employees to performmechanical repair work on one of the Respondent's diesel engines in the power-plant.The two men hired had had no professional experience working on engines,but they had worked on their own cars and trucks and those of relatives.Thesetwo temporary mechanics were paid $1.50 per hour.Although the Respondentconsidered calling Rushin and Vinson for this work, it decided not to do so forreasons which are more fully explained below.D. The contentions of the patties; conclusions1.The Respondent'sviolation of Section 8(a)(5) of the ActAs found above,on May 22 the Respondent discontinuedbushhogging work,laid off Rushin and Vinson, the two members of the bushhog crew, and on thesame day transferredUtley fromthe job of groundman on a line crewto the jobof laborer on the spraycrew.Admittedly,these actions were taken withoutnotifying theUnion in advance,and without any prior bargaining about suchdecisions and related matters.The Board had held, with SupremeCourt approval,that the employer'sdecision to contract out work of bargaining unit employees,even though for economic reasons, is"a matter within the statutory phrase `otherterms and conditions of employment'and is a mandatory subject of collectivebargaining within the meaning of Section 8(a)(5) of the Act."Town & CountryManufacturing Company,Inc.,and Town& CountrySales Company,Inc.,136NLRB 1022,1027, enfd.316 F. 2d 846(C A.5),FibreboardPaper ProductsCorpoiation,138 NLRB 550,enfd. 322 F.2d 411(C.A.D.C.), affd. 379 U.S. 203,208.In my opinion the decision to discontinue certain operations in which unitemployees are engaged is similarly within the scope of mandatory collectivebargaining.The Board has so held.InWinn-Dixie Stores,Inc.,147 NLRB 788,the Board states as follows:An employer is under a duty to bargain with the chosen representative ofhis employees concerning matters affecting their wages, hours,and termsand conditions of employment and cannot unilaterally change establishedemployment conditions without bargaining,regardless of the existence or"For some undisclosed reason Utley was not paid the $2 20 rate which the Respond-ent's board of directors adopted for groundmen at the meeting on January 21, effectiveJanuary 1 (see General Manager Owens' testimony that as a result of Utley's transferhe received a 5-cent-per-hour increase in wages and that Utley was receiving $1.85 perhour at the time of the hearing). 552DECISIONSOF NATIONALLABOR RELATIONS BOARDnonexistence of a collective-bargaining agreement.Thus, in the instantcase, the Respondent was not justified in completely disregarding that dutyregardless-of what may have appeared to it to be the economic desirabilityof terminating the cheese packaging operation.The Union had a statutoryright to be notified in advance of the proposed action and to be given anopportunity, if it so desired, to consult and negotiate with the Respondentabout the need for elimination of unit jobs and the possibility of alternativeapproaches thatmight avoid such action.Failingother resolution, theUnion had a further right to bargain about steps that might be taken tominimize the effects upon employees of the proposed action.The Board held in theWinn-Dixiecase that the "Respondent's failure to notify,consultwith, or bargain with the Union about theeliminationof the cheesepackaging operation" violated Section 8(a)(5) of the ActSeeN.L.R.B. v.Exchange Parts Co., Rebuilders Service Company, and Southwest Shoe ExchangeCompany,339 F. 2d 829, 830-831 (C.A. 5).Aside from the question of the decision to discontinue bushhogging operations,numerous questions remained concerning the steps to be taken to minimize theimpact of this decision on the affected employees, such as the effect to be givento seniority, upon what basis was seniority to be figured, and the possibility oftransfers to other operations which the affected employees could perform.Thecollective-bargaining process is particularly well-suited to the amicable resolutionof such questions.Upon all of the facts of the case, I conclude that the Respond-ent violated Section 8(a)(5) of the Act by failing to notify the Union in advanceand to give the Union an opportunity, if it desired to do so, to bargain collectivelyboth about the decision to make its contemplated operational change and about themanner in which it was to be accomplished 13 I further conclude that in order toremedy this refusal to bargain it is essential that Rushin and Vinson be reinstatedto their former jobs as bushhog operators, with backpay, and that the Respondent,if it thereafter proposes to discontinue bushhogging, notify the Union of the fact,and bargain collectively with the Union about such discontinuance, if the Unionrequests it.The Supreme Court in theFibreboardcase fully upheld the Board'spower to order the reinstatement of employees with backpay to remedy a refusal tobargain (379 U.S. 203, 215-217).2.The Respondent's violations of Section 8(a)(3) of the Acta. IntroductionPreliminarily, it should be stated that Utley and Vinson were the two originalinstigators of the union movement among the Respondent's employees, havingtraveled to Cape Girardeau to obtain information about organizing the employees.At the time of the first union meeting on January 8, they revealed their interestin the Union to Foreman Longhibler when they solicited him to sign a union card.Vinson was the employee who acted as spokesman for the group which turneddown Superintendent Robertson's proposal that the employees accept a wage in-crease and drop the Union.That higher officials became aware of Utley's andVinson's leading roles in the union movement is indicated by Cox's credited testi-mony that Superintendent Robertson told him on March 26 "that he was afraidwhen all of this blew over that he would have to get rid of Les and Bill."Asstated above, Utley acted as the Union's observer in the election.Rushin was one of the four employees given cards at the January 8 meetingwhich were to be used to obtain additional signatures for the Union (John Carrollwas the fourth such employee).Although Rushin was not under SuperintendentRobertson's supervision,Rushin, and also Vinson, was included in the groupstalked to by Robertson on January 27 and 31 in an effort to induce them toabandon the Union.As indicated above, Rushin worked directly under ForemanLonghibler.InMarch Foreman Longhibler went to Rushin's house and threat-ened that the Respondent would contract out the right-of-way work if the em-ployees voted the Union in.At the same time he sought to reassure Rushin thattheRespondent would take care of him if he voted against the Union in theelection.Rushin indicated to Linghibler on this occasion that he was going tostick to the Union.In my opinion the opportunity given by the Respondent to Assistant Business Man-agerKeithof the Union to discuss the changeafterithad been put into effect is nosubstitute for genuine collective bargainingbeforethe change is made. The Respond-ent's contention in this regard is rejected. M & A ELECTRIC POWER COOPERATIVE, INC.553From the foregoing discussion it appears not only that the Respondent's actionson May 22 affected three of the Union's four most active supporters but that theRespondent had an ample opportunity to, and I find, did acquire knowledge ofthis fact.14b.The layoff of Vinson and Rushin on May 22As noted above, the Respondent contends that the layoffs of the two bushhogoperators, Vinson and Rushin, resulted from its determination that there were nofurther rights-of-way which it was feasible to clear by means of bushhogging, andthey were let go because there was no vacancies in any of its other operations.The General Counsel contends that the bushhoggmg operations were discontinuedas a pretext for getting rid of two active union supporters.In view of the nature of the Respondent's defense it may be helpful at the out-set to discuss the Respondent's right-of-way clearing problem in general. the twomethods which it uses to handle the problem, and other related matters.TheRespondent has a total of 505 miles of right-of-way, of which some 50 to 60peicent requires treatment of some sort to keep the brush from growing up intothe high tension wires and disrupting service.Taking a 55-percent figure, theRespondent thus has about 280 miles of right-of-way needing attention.Theright-of-way is 100 feet wide.GeneralManager Owens testified that the Respondent's basic brush controlprogram calls for chemical application by spray at the roots and lower portions ofall saplings and trees growing on the right-of-way.The kill by spray is not 100percent effective and there is a continuing need for treatment in order to kill thebrush that has not been taken care of by the previous application and to takecare of the seedlings which are sown by seed.When the Respondent gets behindin its spray treatment it uses bushhogging to catch up.Prior to May 1963, theRespondent had not done any bushhogging since 1958. In January 1963 the Re-spondent acquired new tractors and bushhogs for a renewal of bushhogging.Under the spray method of controlling brush the entire right-of-way is coveredby the spray crew.The spray crew consists of a spray foreman and two spraylaborers.The foreman drives a tractor hauling a tank of 2-4-D solution andpumps for building up the spray pressure.The laborers handle sprays at theend of hoses several hundred feet in length which are connected to the tank.Because of the freedom of the spray laborers to move about the 100-foot right-of-way in a wide arc it is possible for the spray crews to treat very hilly and rockyareas which cannot be bushhogged. Spraying is a very slow operation because itisall done on foot and it is necessary to treat individually each piece of harmfulgrowth on the right-of-way, even little oak twigs with but three leaves.15Records kept by the Respondent covering its spraying operations in 1963 showthat the spray crew covered only 1.6989 acres each day it worked in 1963, on anaverage.Expressed in terms of lineal miles of right-of-way, the spray crew man-aged to cover only .14 of a mile each day it worked. The Respondent's cost peracre for spraying in 1963 was $63.59.Under the bushhog system of brush clearing, a tractor driver pulls a bushhogover the right-of-way.The bushhog, which is powered by the tractor, cuts a 5-footswath.The bushhog will cut any growth which the tractor can ride down.How-ever, the growth which is cut is not killed and many new shoots crop up afterthe old shoots have been cut. In very hilly terrain or in very rocky terrain thebushhogs cannot be used.Nor can bushhogs be used close to fence rows whichsometimes cross or parallel the Respondent's rights-of-way.The Respondent put its newly acquired tractors and bushhogsinto use aboutMay 1, 1964. In the last 8 months of 1963, the bushhog crew covered an averageof 5.0 acres of right-of-way per day each day the crew worked, or about .41 lineal"'I have considered the question whether, in view of my findings that the Respondentis not to be held responsible for Longhibler's threats and questioning,it is reasonableto impute to the Respondent Longhibler'sknowledge of Rushin'sunion sympathies.Under all the circumstances,including Longhibler's demonstrated bias against the Union(except at the very beginning),I conclude that it is reasonable to infer that Longhiblerwould pass along to management any information of this nature which he acquired.Furthermore,Superintendent Robertson's inclusion of Rushin in the groups spoken to byhim on January 27 and 31, although Rushin was not under Robertson's supervision,suggests that Robertson at least suspected that Rushin was one of the union supporters15 The spray laborers do not treat weeds which reseed themselves each year, onlygrowth which ultimately may reach the Respondent'stransmission lines which are 22feet above the ground at their lowest point.At many other points they are much higher. 554DECISIONSOF NATIONALLABOR RELATIONS BOARDmiles per day.Thus the bushhog crew was able to cover almost 3 times as muchright-of-way per day worked in 1963 as was the spray crew.The cost per acrefor bushhogging in 1963 was $7.66 per acre, or less than one-eighth of the costof spraying.`Right-of-way Supervisor Bailiff testified that it was his decision to lay off Vinsonand Rushin.Bailiff's testimony continues as follows "After checking the right-of-way on the system I told Mr. Owens that the bushhogging program had caughtup with what we needed to have done and it was then that we decided that wewould terminate the bushhog program."When asked why Vinson and Rushin werelaid off, Owens testified, "All the right-of-way that we considered necessary tobushhog or that could be bushhogged had been cut.We had no further use forthe crew."The General Counsel and the Union contend that the record refutes Bailiff'stestimony that there was no more bushhogging to be done, and, on the contrary,affirmatively shows that the Respondent had a continuing need of bushhoggingwork. They cite the fact that Rushm and Vinson were only a little over half donebushhogging the Patterson to Garwood line at the time they were laid off.Theypoint to Rushin's testimony that the terrain on that part of the unfinished Patter-son to Garwood line which he had seen, which was a stretch about a mile and ahalf long, was about the same as the part which he had covered with his bushhog,i e., it had both level spots and rough spots.They also call attention to Rushin'sfurther testimony that there was quite a bit of brush on the Patterson to Granitevilleline and that it was 6 to 15 feet high. In this connection it appears that early in1964, Bailiff, in talking to Rushin about the Patterson to Graniteville and EllingtontoViburnum lines, had indicated that these lines would again be covered duringthe summer of 1964.When Rushin inquired whether these lines would be bush-hogged, Bailiff replied that "he could cut most of them and what we couldn't wecould spray." 16Rushin brought to the hearing photographs and samples ofwoodcuttings taken from various rights-of-way.These photographs and cuttingsindicate that there were spots where further bushhogging could be done.However,these exhibits have only limited value insofar as showing a need for bushhoggingover whole sections of the Respondent's rights-of-way.It is thus apparent that the evidence concerning the need for bushhogging on theRespondent's rights-of-way is in conflict. It also is clear that the Respondent's de-termination that there was no further right-of-way which it was feasible to bush-hog was based solely on Bailiff's opinion and recommendation.Bailiff was newon this particular job, having had the responsibility for maintenance of the right-of-way for only 4 months. Bailiff's testimony discloses that there were sectionsof the right-of-way, the condition of which he was unfamiliar with.ForemanLonghilber, who was in direct charge of the brush clearing operations and whoworked regularly with the crews along the rights-of-way and who, therefore, wasmost familiar with the brush situation, was not called as a witness by the Re-spondent.Ihave found Bailiff to be an unreliable witness in connection with his denialthat he ever attributed Carroll's failure to be given the assignment to drive thenew boomtruck to the fact that Carroll had voted for the Union in the election.Bailiff's reliability is further drawn into question by his testimony concerning theterrain under various of the Respondent's lines.When testifying generally as tothe slopes of the terrain in various sections of right-of-way Bailiff exaggerated theirsteepness.When confronted with the Respondent's own topographic maps of thesesections, Bailiff was forced to admit to figures which revealed gentle slopes whichwere susceptible of bushhogging.Aside from the question of the availability of further sections of right-of-waywhich it would be feasible to bushhog, there remains the question of the avail-ability of other work to which Rushin and Vinson could have been transferred.16When asked n hether he had made any such statement to Rushin, Bailiff answered,"I don't recall setting any dates as to when it would be bushhogged."Thereafter,Bailiff in effect evaded answering the question about his having made the statement toRushin, and the subject was changed to the conditions of these lines, as to which Bailifftestified that bushhogging was not neededmuch later on in his testimony Bailiffadmitted telling some undisclosed members of the right-of-way crew that the EllingtontoViburnum and Patterson to Graniteville lines would need clearing at some unstatedtime.Under all the circumstances, I find that Bailiff made the statement which Rushinattributed to him. M & A ELECTRIC POWER COOPERATIVE, INC.555The Respondent's records covering its right-of-way clearing operations in 1963throw considerable light on this subject.These records show that in all of 1963theRespondent's crew covered a total of less than 18 miles of right-of-way.Working at the same rate at which it worked in 1963, it would take the spray crewover. 15 years to cover the whole 280 miles requiring treatment.Assuming that thespray crew was working at an extraordinarily slow rate of speed in 1963, andcould make materially faster progress in 1964 and subsequent years, it seems ap-parent to me that the spray crew could not keep abreast of the brush even wereitable to cover 40 miles a year, a rate more than twice as fast as the spray crewworked in 1963.Even at this substantially faster pace it would take the spraycrew 7 years to cover the Respondent's whole system.This circumstance leadsme to question the accuracy of the Respondent's statements that it had no otherwork to which Rushin and Vinson could be transferred.Even if there was nomore bushhogging to be done, it appears that there was more spraying to be donewithout being at all wasteful of manpower.The Respondent had two sets ofspraying equipment and at times had used both sets simultaneously.The Re-spondent's failure to assign Rushin and Vinson to spraying work is a factor whichinmy opinion militates against acceptance of the Respondent's explanation fortheir layoff.Another circumstance which casts doubt on the Respondent's explanation forwho was transferred to the spray crew the same day that Rushin and Vinson werelaying off Rushin and Vinson is the Respondent's inconsistent treatment of Utley,laid off, and its failure to follow a consistent seniority policy.As found above, inone of the Respondent's letters to the employees before the election the Respondentstressed the steady nature of its work, and that the Respondent did not have layoffs(until the arrival of the Union on the scene it had not had any layoffs).Theletterwent on to say, "If we had layoffs, we would follow seniority."However.Rushin's seniority was wholly disregarded at the time of his layoff.Rushin wassenior to both employees on the spray crew and had actually worked on the sprayciew for about 15 months before being transferred to the bushhog crew.The Respondent seeks to answer this contention by saying that it followsseniority by operations and does not transfer employees from one operation toanother.However, the Respondent followed exactly the opposite policy in thecase of Utley. It did not hestiate to transfer Utley from one of the line crewsto the spray crew. It does not appear that the Respondent even considered therelative seniority of its groundmen before selecting Utley for transfer.17TheRespondent's failure to follow a consistent policy in dealing with Rushin andVinson on the one hand and Utley on the other, and its failure to observe itsprofessed policy regarding seniority suggests that the Respondent was groping forexcuses for ridding itself of these three employees who were the three most promi-nent union supporters.This inference is strengthened by the dubious explanationoffered for transferring Utley to the spray crew, discussed below.That the Respondent has been opposed to having a union in its establishmentfrom the beginning is established by the evidence in this case.Not long after theRespondent became aware of the organizing activities of the employees it threat-ened reprisals against employees, particularly the members of the rights-of-waycrews, on which two of the principal union supporters worked.And it made aveiled offer to the employees to raise their wages if they would forget about theUnion.In the preelection period the Respondent sent letters to its employeesplainly evincing hostility to the Union.During this period also SuperintendentRobertson warned Cox that he was afraid he would have to fire Utley and Vinson.That the Respondent's opposition to the Union continued despite the Union's vic-tory in the election is seen in the remarks of Right-of-Way Supervisor Bailiff andSuperintendent Robertson to Carroll after the election attributing his failure toreceive the assignment to drive the new boomtruck to his "voting the wrong way."Significantly, it was Bailiff who made the basic decision which resulted in the layoffof Rushin and Vinson.The Respondent was not faced with any emergency on May 22 calling for theimmediate discontinuance of bushhogging.By its nature, bushhogging could havebeen stopped either before May 22 or weeks or months thereafter.But in my17Utley apparently had a little more seniority than, or at least the same seniority as,John Carroll, one of the two other groundmen (Utley was hired on January 2, 1963, andCarroll was hired sometime in January 1963).Yet, so far as the record shows, no con-sideration was given to transferring Carroll to the spray crew. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDopinion it could not have been stopped at any of these times without the Re-spondent's falling behind in its right-of-way clearing operations, unless additionalmen were assigned to spraying.Upon all of the facts of the case, I conclude that the Respondent was motivatedby hostility to the Union in laying off Rushin and Vinson and that had not theRespondent been so motivated it either would have continued them on the bush-hogging operation or would have transferred them to sprayingAccordingly I con-clude that the Respondent's layoff of Rushin and Vinson violated Section 8(a)(3)of the Act and that the remedy of reinstatement with backpay is appropriate on thisground also.The General Counsel and the Union contend that the fact that Rushin and Vin-son were not given an opportunity to do the temporary engine repair work forwhich two new employees were hired in November is a further circumstance indi-cating the discriminatory character of their layoff.While this matter is not freefrom doubt, I believe the testimony of Howard Clutts, the powerplant superintend-ent was was responsible for hiring these two temporary employees, as to thereasons why he decided against recalling Vinson and Rushin.Regarding Vinson, Clutts testified that he had observed him doing simple repairson various occasions and had concluded that he had no aptitude for that kind ofwork.As to Rushm, Clutts testified that although Rushin was an experienced pro-fessionalmechanic and had worked on the repair of the Respondent's engineswhen first hired, he had asked to be transferred from such work, in part becausehe was nervous and fearful that the adjacent engines might explode and that hemight be injured.Remembering this fact, Clutts had decided not to ask Rushmagain to work in this exposed position.Rushin impressed me as a nervous indi-vidual.I am convinced that one of the reasons that Rushin requested a transferout of the powerplant and accepted a job on the spray crew at a reduced wagewas his fear of being injured while working in the engineroom. I am further con-vinced that Rushin communicated his feelings in this regard to Clutts when herequested the transfer from the powerplant. In these circumstances, I do not thinkitreasonable to draw any adverse inference from Clutts failure to recall Rushinfor this type of work.c.The transfer of Utley to the spray crewIhave found that Utley's transfer from his job as groundman on one of theRespondent's line crews to a job as laborer on the spray crew at 42 cents perhour less than the scheduled rate for groundmen constituted an act of discrimina-tion against Utley.The question now to be considered is whether this actionwas taken to discourage union membership so as to render Utley's transfer viola-tive of Section 8(a)(3) of the Act.As in the case of the layoffs of Rushin andVinson, the resolution of this question requires consideration of all the surround-ing circumstances, including the Respondent's explanation for the transfer.The Respondent contends that it became necessary to transfer Utley because ofits decision to transfer Foreman Longhilber to Herschel Thornton's line crew todrive the new boomtruck.As stated above, previously Longhilbler had been theright-of-waymaintenance foreman in charge of both the bushhog and the spraycrew, and had been driving the tractor on the spray crew.Under the Respondent'spay schedule, Longhibler, as right-of-way maintenance foreman, received $3 perhour at this time.Up until Longhibler's transfer, Utley had been the groundmanon Thornton's line crew, and in recent months had been doing much of the drivingof the old boomtruck which the new boomtruck was replacing. Since the Re-spondent did not need the services of two groundmen on Thornton's crew, accord-ing to the Respondent, it became necessary to find another place for Utley.At the time of the transfer of Utley to the spray crew, a reshuffle took placethere.Erv Aldridge was given the job of foreman of the spray crew, and he tookover the driving of the tractor, which Longhibler previously had done.The sched-uled rate of pay of the spray foreman at this time was $2.05 per hour. (HadUtley been receiving the scheduled rate for groundmen at the time of his transferhe would have been receiving $2.22 per hour.)Utley was given the laborer's jobat $1.80 per hour, which according to the schedulewas raised to $1.85 per houron July 1.The record establishes that the Respondent's boomtrucks, either the old or thenew, are operated only 10 to 15 percent of the time. Presumably the whole timethey are being operated, a highly paid and responsible crew leader or journeymanlineman is present. In these circumstances I question whether a prudent business- M & A ELECTRIC POWER COOPERATIVE,INC.557man would bring into the crew a $3-an-hour man simply to have him available todrive a truck 15 percent of the time, when previously the truckdriving services hadbeen performed for less than $2 an hour.This seems especiallytrue since itdoes not appear that this $3 man had any special experience doing linework, whichhe would be doing 85 percent of the time.Although the new truck was a complicated piece of equipment with numerouscontrols to operate, in a sense the new truck was more simple to handle than theold one because all of the equipment installed upon it was hydraulically operated.No more manhandling of outriggers was required and no more working withwinches and cables.That special experience was not essential to operate the new boomtruck is sug-gested by General Manager Owens' inquiry of Groundman Carroll before theelection as to whether he would be interested in driving the new boomtruck (therecord does not show whether or not Carroll had been driving a truck).(It ispossible that this may have been only a tongue-in-cheek inquiry intended to holdout such a prospect as a reward for voting against the Union in the coming election.)The Respondent asserts that it selected Longhilber in preference to Utley to drivethe new boomtruck because he was an employee of a number of years standing, hehad demonstrated his ability to handle and take care of mechanical equipment andwas considered able to do the necessary maintenance work on the new truck, andhe was regarded as a reliable employee to whom the Respondent could entrust thedriving of its new $50,000 piece of equipment.Longhibler was the man recom-mended by Superintendent Robertson who was in charge of the line crews.The Respondent's only specific criticism of Utley's handling of the old boomtruckcame from Superintendent Robertson who testified that on one occasion he hadobserved Utley unloading the old truck without extending the outriggers, which areused to prevent the truck from overturning.Robertson did not speak to Utleyon this occasion but, according to Robertson, he did reprimand Crew LeaderThornton for permitting such a practice.No harmful effects resulted from Utley'sfailure to use the outriggers on this one occasion.t$Finally, it should be borne in mind that the supervisor responsiblefor selectingLonghibler to drive the new boomtruck was Superintendent Robertson, the super-visor who was most active in opposing the Union from the very beginning.Theeffect of the Respondent's selectionof Longhibler to drive the new boom truck, itspromotion of Aldridge to be spray foreman, and the transfer of Utley to the jobof laborer on the spray crew was to isolate Utley from contact during the workingday with the bulk of the Respondent's employees in a distasteful job under anuncongenial foreman.This combination might have been regarded by Robertsonas being sufficient to induce Utley to quit; if not, it would at least place Utley in thespot where his union advocacy could do the least harm.Under all the circumstances of the case I conclude that the transfer of LonghiblertoUtley's spot in Thornton's line crew and the resulting transfer of Utley to thespray crew was decided upon the same time as the decision to terminate bush-hogging and to lay off Rushin and Vinson, and that this was a package dealintendedto eliminateor take care of the three principal threats to thestatus quo.Vinson and Utley, as found above, were the two known instigators of the unionmovement and Rushin was an avowed supporter of the Union in a campaignwhich was carried on for the most part in secret.As in the case of the layoffof Rushin and Vinson, I find that the transfer of Utley to the spray crew waseffected for antiunion reasons and violated Section 8(a)(3) of the Act. Iconcludefurther that Utley was not given the scheduled rate of pay for groundmen whichbecame effective on January 1, 1964, in retaliation for his union activities.1918 Superintendent Robertson testified that Longhibler would never fail to use the out-riggers.When pressed for an explanation it developed that years before,when the oldboomtruck was brand new, it had overturned while being unloaded by Longhibler withoutextending the outriggers.GeneralManager Owens testified that this was due to afaulty cable connection.'sI have not overlooked the fact that on May 22, when the layoffs and the transferwere effected,the Union had been certified.However, the Union at this time had notyet been in touch with the Respondent about bargaining and the Respondent may havehoped that with the ringleaders taken care of the whole movement would die down. Inany event, I do not believe that the fact that the Respondent subsequently engaged inbargaining with the Union is enough to destroy the inference of hostility to the Unionwhich I find pervades the Respondent'sactions up through May 22. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The Respondent's violation of Section 8 (a) (1) of the ActHaving concluded that the Respondent engaged in new unfair labor practicesafter entering into the settlement agreement,it is appropriate,under the authoritiescited above,to consider the Respondent's conduct before entering into the agree-ment.The undisputed testimony establishes that Office Manager Ellis and GeneralManager Owens, in turn, questioned Williams on January 31 as to who was activein the Union and what trouble had prompted the employees to seek out the Union.The Respondent admits that this conduct may constitute a technical violation ofSection 8(a) (1), but urges that its letter of February 4 informing the employees oftheir rights under the Act dissipated the effects of such questioning.Had the Re-spondent not engaged in further unfair labor practices after the settlement,Imightbe inclined to agree.However, in view of the Respondent's subsequent refusal tobargain and its subsequent discriminatory treatment of Rushm, Vinson, andUtley,I conclude that the Respondent should not be relieved of responsibility forthis conduct which I find violated Section 8(a)(1) of the Act.Superintendent Robertson'saction on January 22 in relaying to his employeesGeneral Manager Owens' question concerning who were the instigators and sup-porters of the Union also constituted interference,restraint,and coercion in thecircumstances of this case.As found above, Superintendent Robertson on January 27, after commenting onthe fact General Manager Owens had heard that union talk had started in theright-of-way department,passed along Owens' warning that "if it[came] to it,the cost got too high, . . .he would contract out the right-of-way work." Sucha warning, in my opinion,had a coercive impact on his hearers,which includedsome members of the right-of-way crew.The fact that Robertson included inhis warning the reference to costs, in my opinion,did not detract from the coercive-ness of this statement.There is nothing in the record to suggest that the Unionwas disposed to make demands which the Respondent could not afford to grantor that the Respondent was under any compulsion to grant such demands,if theyshould be made.In the circumstances,Robertson'swarning about contracting outright-of-way work was a wholly gratuitous statement uttered in what I believe wasa deliberate effort to intimidate employees into abandoning the Union 2°Robertson's conduct on January 31 in inquiring of his employees whether theywould forget about the Union if they were brought up to the union scale consti-tuted a veiled promise of a benefit and,as such, was clearly violative of Section8(a)(1) of the Act.In the period preceding the election,Robertson,as found above,drew RichardCox to one side and talked to him at length about the disadvantages of having aunion.Among other things Robertson stated that"he was afraid when all of thisblew over that he would have to get rid of Les[Utley] and Bill [Vinson]."Thisconstituted a veiled threat to discharge union supporters which is plainly withinthe ban of Section 8(a)(1) of the Act.On this same occasion Robertson utteredthe further threat that if the Union got in,he would have to "ride herd on [theemployees],a lot more."This threat, too,exceeded the bounds of permissibleconduct under Section 8(a)(1) of the Act.The consolidated complaint alleges that the Respondent'snotification of itsemployees on February 4 of the further pay raises to be effective April 1 andJuly 1, 1964,constituted a further act of interference,restraint,and coercion inviolation of Section 8(a)(1) of the Act. In my opinion, the Respondent'sviola-tion of the Act, if any,in connection with the grant of wage increases,occurredon January 21 and 24, 1964,when it decided upon and announced substantiallylarger increases to be effective retroactively to January 1, 1964.However, theconsolidated complaint does not attack the Respondent's action on January 21 and'-o Cf.International Union of Electrical,Radio and Machine Workers,AFL-CIO (NECOElectrical Products Corp)v.N.L.R B.,280 F. 2d 757,762-763(C A D CN L R B v.Harold Miller,Herbert Charles and Milton Charles, Co-Partners,d/b/a Miller CharlesdCo, 341 F. 2d 870 (CA 2).TheChicopee Manufacturing Corporation(107 NLRB 106)andPoresy,Inc.(143 NLRB 617, 620)line of cases relied on by the Respondent are in-applicable in the present situation.Those cases involve statements concerning possibleloss of employment after unionization resulting not from the employer's own actions, ashere,but from outside customers withdrawing their patronage from the employerInthis case, any contracting out will be the Respondent's own act, not that of anyone else M & A ELECTRIC POWER COOPERATIVE,INC.55924.The failure of the consolidated complaint to raise the issue of Respondent'saction on January 21 and 24 with respect to wage increases is particularly signifi-cant since the Union's charge in Case No. 14-CA-3283 specifically raised theissue of the Respondent's January 24 wage increase announcement.Under thecircumstances it is clear that there is no issue open before me concerning theRespondent's wage increase action and announcement on January 21 and 24, 1964.Regarding the Respondent's February 4 announcement of the April 1 and July 1,1964, increase, I find, in accordance with General Manager Owens' testimonythat this notice was issued merely to correct the error which had been made bythe office in failing to inform the employees of the full extent of the wage increaseaction taken by the Respondent's board of directors on January 21.The effectof the February 4 notice was anticlimatic after the Respondent's January 24 notifi-cation of a substantial wage increase to be effective retroactively.Under all thecircumstances, including particularly the fact that the Respondent specifically statedin the February 4 notice that the employees had the right to join any labor organi-zation and that the Respondent did not intend, either by its January 24 actionor the February 4 notice, to interfere with the employees rights under the Act,I find the Respondent's action in connection with the February 4, 1964, noticedid not violate the Act.The allegation of the complaint in this regard is herebydismissed.CONCLUSIONS OF LAW1.By questioning employees concerning the identity of union supporters andother union matters in the coercive circumstances of this case, and by seeking toinduce employees to abandon the Union by means of threats of reprisals andpromises of benefits, the Respondent has interfered with, restrained, and coerceditsemployees in the exercise of the rights guaranteed in Section 7 of this Act,thereby engaging in unfair labor practices in violation of Section 8(a)(1) ofthe Act.2.By laying off Kenneth Rushin and William Vinson and transferring LesterUtley to the spray crew on May 22, 1965, the Respondent has discouraged mem-bership in the Union by discrimination in regard to their tenure or terms or con-ditions of employment, thereby engaging in unfair labor practices in violation ofSection 8 (a) (3) and (1) of the Act.3.The Union is, and has been since April 27, 1964, the duly certified bargainingrepresentative of the Respondent's maintenance, construction, and operating em-ployees, including the crew leader and substation foreman, but excluding themaintenance chief, draftsman, office clerical employees, guards, professionalemployees, and supervisors as defined in the Act.4.By failing in the period before May 22, 1964, to notify the Union concerningitsplans to discontinue bushhogging work, thereby failing to afford the Union anopportunity to bargain collectively about such decision and related matters, theRespondent has engaged in an unfair labor practice in violation of Section 8(a)(5)and (1) of the Act.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.IV.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices inviolation of Section 8(a)(1),(3),and (5)of the Act,my Recommended Orderwill provide that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policiesof the Act.I have found that the Respondent's discontinuanceof its bushhoggingoperationsand the resulting layoff of Rushin and Vinson,its two bushhog operators,violatednot only Section 8(a)(3) but also Section 8(a)(5) of theAct.Asindicated above,the reinstatement of Rushin and Vinson to their former positions as bushhogoperators with backpay is an appropriate remedy for either violationBackpay shallbe based upon the earnings which Rushin and Vinson normally would have re-ceived as bushhog operators from the date of their layoff to the date of the Re-spondent's offer of reinstatement,less any net interim earnings,and shall be com-puted in accordance with the formula set forthinF.W. Woolworth Company,90 NLRB 289, 291-293, andIsisPlumbing&Heating Co.,138 NLRB 716. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDMy Recommended Order will also direct that Respondent restore Utley to aposition as groundman on one of its line crews, and make him whole for anylosses suffered as a result of his transfer to the spray crew. In view of my findingthat Utley was discriminated against even before his transfer to the spray crew bynot being paid the scheduled rate of pay for groundmen, I conclude that themeasure of Utley's backpay should be the difference between the Respondent'sscheduled rate of pay for groundmen and what Utley received as a laborer on thespray crew.Utley's backpay period shall commence on May 22, 1964, the date ofhis transfer to the spray crew, and shall end with his restoration to a position asgroundman.His backpay shall also be computed in accordance with theWool-worthandIsisformula,supra.In addition, since the Respondent failed to notify the Union concerning its plansto discontinue bushhogging operations so as to afford it an opportunity to bargaincollectively about such discontinuance, my Recommended Order will require theRespondent,, in the event that it proposes in the future (as long as the Unionremains the statutory bargaining agent of its employees) to discontinue such orany other operations that it give advance notice of such proposed discontinuanceto the Union and afford it an opportunity to bargain collectively about the dis-continuance and related matters.The unfair labor practices herein found, including discriminatory layoffs and adiscriminatory transfer, are such as to indicate an attitude of opposition to thepurposes of the Act generally. In these circumstances a broad cease-and-desistprovision is necessary to effectuate the policies of the Act.RECOMMENDED ORDERUpon the foregoing findings and conclusions and the entire record, and pursuantto Section 10(c) of the National Labor Relations Act, as amended, it is herebyrecommended that the Respondent, M & A Electric Power Cooperative, Inc., PoplarBluff,Missouri, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Seeking to induce employees to abandon Local 702, International Brother-hood of Electrical Workers, AFL-CIO, or any other labor organization, by meansof threats of reprisals or promises of benefit, coercively questioning employeesabout union matters, or in any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteed in the Act.(b)Discouragingmembership in Local 702, International Brotherhood ofElectricalWorkers, AFL-CIO, or any other labor organization, by laying off,transferring, or in any other manner discriminating against employees in regardto their hire or tenure of employment or any term or condition of employment.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a)Offer immediate and full reinstatement to their former positions as bushhogoperators,without prejudice to their seniority and other rights and privileges, toKenneth Rushin and William Vinson, and make each of them whole for any lossof pay which he may have suffered as a result of its discrimination against him,in the manner provided in the section hereof entitled "The Remedy."(b)Notify Kenneth Rushin and William Vinson if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948, as amended, after discharge from the Armed Forces.(c)Restore Lester Utley to a position as groundman on one of its line crews,and make him whole for any loss of pay which he may have suffered as a result ofitsdiscrimination against him, in the maner set forth herein the section entitled"The Remedy."(d) In the event that the Respondent plans to discontinue bushhogging or anyother operation in the future, notify Local 702, International Brotherhood ofElectricalWorkers, AFL-CIO, of the fact in advance and, if requested to do so,bargain collectively with said labor organization with respect to the decision todiscontinue the operation and related matters.(e)Preserve and, upon request, make available to the Board or its agents, forexamination and copying,. all payroll records, social security payment records,timecards, personnel records and reports, and all other records necessary to analyzethe amounts of backpay due. M & A ELECTRIC POWER COOPERATIVE, INC:.5G1(f)Post at its Poplar Bluff, Missouri,facilities,marked "Appendix."21Copies of said notice,to be furnished by the RegionalDirector for Region 14, shall, after being duly signed by an authorized representa-tive of the Respondent,be posted by the Respondent immediately upon-receiptthereof, and be maintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered,defaced, or covered by any other material.(g)Notify the Regional Director for Region 14, in writing,within 20 daysfrom the receipt of this Decision,what steps it has taken to comply herewith 22In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the words"a Recommended Order of aTrial Examiner"In the notice. In the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"a Decisionand Order".zeIn the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read:"Notify said Regional Director,inwriting,within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the NationalLabor Relations Board, and in order to effectuate the policies of the NationalLaborRelations Act, as amended,we hereby notify our employees that:WE WILL NOTseek to induce employees to abandon the union by means ofthreats of reprisals or promises of benefits,coercively question employeesabout union matters, or in any other manner interfere with, restrain, orcoerce employees in the exercise of their right to join unions and to bargaincollectively.WE WILL NOT discourage membership in Local 702, International Brother-hood of Electrical Workers,AFL-CIO, orin any other union, by laying off,transferring,or otherwise discriminating against employees.WE WILL offer immediate and full reinstatement to their former jobs asbushhog operators to Kenneth Rushin and William Vinson and will reimbursethem for any loss of paythey may havesuffered as a result of their layoff.WE WILL notifyKenneth Rushin and William Vinson, if presently serving inthe ArmedForces of the United States, of their right to full reinstatementupon application in accordance with the Selective Service Act and the Uni-versalMilitary Training and Service Act of 1948, as amended,after dischargefrom the Armed Forces.WE WILL restoreLester Utleyto a position as groundman and will reim-burse him for any loss of pay he may have suffered as a result of his not beingpaid the scheduled rate for groundmen during his transfer to the spray crew.WE WILL,in the event we propose to discontinue any operation,informLocal 702,International Brotherhood of ElectricalWorkers, AFL-CIO, theduly certified bargaining agent of our maintenance,construction,and operatingemployees,of our plans to do so and, if requested to bargain collectivelyabout the proposed discontinuance of operations and 'related matters, we willdo so.All our employees have the right to form, join,or assist any labor union, ornot to do so.M & A ELECTRIC POWER COOPERATIVE, INC,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 4459Federal Building, 1520 Market Street,St.Louis,Missouri, Telephone No. Main2-4142, if they have questions concerning this notice or compliance with itsprovisions.206-446-66-vol. 154-37